DETAILED ACTION
Summary
This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 03 June 2022 and the amendments filed 11 May 2022 for the application filed 22 December 2020. Claims 1 and 3-11 are pending (Claim 2 was previously canceled; Claim 1 has been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 20 August 2020 and 27 December 2019 (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the polymer of the porous layer is required to be “consisting substantially of” a fluoropolymer or imide group-containing polymer. Applicant’s disclosure has defined “substantially” to indicate that “components other than the prescribed components that are inevitably produced or generated during manufacturing can be allowed” (p0015). However, there is no explicit definition for the degree to which other components can be included, i.e., the term “substantially” is considered a subjective term with no clear metes and bounds. This renders the phrase “consisting substantially of” indefinite because it is unclear as to the degree to which the claim language is open or closed (see MPEP 2111.03). To what degree are other components excluded from the polymer composition? Less than 50%? 1%? What is considered to be “substantial”? While the phrase “comprising of” is generally accepted to be broader and more open than the phrase “consisting of”, the particular use of “consisting substantially of” with an ambiguous definition renders the claims indefinite for failing to particularly point out and claim the subject matter for which the inventors considers the invention. Claims 3-11 are also rejected due to their dependence on Claim 1. 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 5, the polymer is recited to be “one or more compounds selected from the group consisting of polyvinylidene fluoride (PVDF), polyetherimide (PEI), polyamide imide (PAI), and polyimide (PI)”. However, Claim 1 has already strictly limited the polymer to be “consisting substantially of a fluoropolymer or an imide group-containing polymer”, i.e., the polymer cannot be more than one polymer. Thus, Claim 5 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702).
Regarding Claim 1, ECHIZEN discloses a composite semi-permeable membrane for reverse osmosis applications (p0016) comprising a nonwoven cloth layer base, a polymer porous layer on one surface of the nonwoven cloth layer, and a polyamide separation function layer on the polymer porous layer (i.e., a composite semipermeable membrane comprising a porous layer and a membrane separation layer provided on the porous layer, wherein the composite semipermeable membrane is a reverse osmosis membrane; wherein the porous layer has a first surface and a second surface, the first surface of the porous layer is in direct physical contact with the membrane separation layer, and the second surface of the porous layer is opposite the first surface; p0015).
The polyamide separation function layer (i.e., membrane separation layer) is formed by, e.g., interfacial polymerization of a polyfunctional amine with a polyfunctional acid halide (p0018); ECHIZEN further discloses the polymerization between the polyfunctional amine and the polyfunctional acid halide yields a cross-linked structure (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; p0018).
The polymer porous layer is, e.g., polyvinylidene fluoride (p0030); examples provided by ECHIZEN further show that the polymer porous layer comprises only one polymer (i.e., wherein the porous layer contains a polymer; the polymer consisting substantially of a fluoropolymer or an imide group-containing polymer; see Example 1, p0042). The polymer porous layer has pore sizes of about 0.01 to 0.4 µm (p0030); thus, absent showings of unexpected results or criticality, the claimed range of an average pore diameter on the first surface and the second surface of the porous layer ranges from 5 nm to 50 nm would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). The polymer porous layer has thickness of 35 µm or less and 10 µm or more (p0031), which reads upon the claimed range of a thickness of 10 µm to 100 µm between the first surface and the second surface of the porous layer.
Regarding the limitation “wherein a compression ratio of a portion including the porous layer and the membrane separation layer when subjected to a pressure of 5.5 MPa is 60% or less”, as described by Applicant in p0028 of the disclosure, for the composite semipermeable membrane of the claimed invention, having a suitable compression ratio allows for the membrane to be “used under conditions of high operating pressure”, e.g., when the operating pressure is 1 to 12 MPa, the membrane permeability and salt retention rate “can be maintained for a long period of time”. In the previous paragraph p0027, Applicant provided a few examples of such an operation, i.e., operating “at a pressure of 5.5 MPa for 2 hours”. In the prior art, ECHIZEN discloses that by adjusting the ratio between the thickness of the polymer porous layer and the thickness of the nonwoven cloth layer, the permeation flux retention rate can be optimized; and the thickness ratio is correlated with the compression degree of the membrane (p0033). ECHIZEN further indicates that the flux retention rate for water passing through the composite membrane at 5.5 MPa for 4 hrs can be maintained at a high value of 80% or more (p0033). Thus, ECHIZEN discloses that the taught composite semipermeable membrane can also be operated under high pressures (5.5 MPa) for extended periods of time (4 hrs compared with Applicant’s 2 hr examples) and still maintain high flux capacity. While ECHIZEN is deficient in explicitly disclosing the claimed compression ratio of 60% or less, because the prior art discloses or makes obvious the same claimed structure having the same functional capabilities, then such a limitation is inherent in the prior art and would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).
Regarding the limitation “water-soluble solvent”, while ECHIZEN is deficient in explicitly disclosing that the polyvinylidene fluoride polymer is soluble in a water-soluble solvent, such a solubility is well-known in the art. Indeed, as evidenced by LI et al., polyvinylidene fluoride (PVDF) is soluble in polar solvents such as dimethylformamide (DMF), which is a water-soluble solvent (i.e., the polymer is soluble in a water-soluble solvent; §2, par. 1, pg. 7696). However, such a limitation, i.e., the solubility of a polymer, is considered a property of the polymer. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Even further, this “water-soluble solvent” limitation has no bearing on the patentability of the claimed composite semipermeable membrane. Among other structural limitations, the claimed invention only requires a porous layer, not the chemicals or solvents used in dissolving a polymer solution used to prepare the porous layer, i.e., there is no “water-soluble solvent” present in the final configuration of the claimed membrane. This limitation is therefore considered to be a product-by-process limitation because it is attempting to claim a process or a step of a process by which the porous layer is formed, i.e., by dissolving the polymer solution in a water-soluble solvent to presumably cast the porous layer. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product. 
Regarding Claim 3, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN is deficient in disclosing that the water-soluble solvent of the polymer of the porous layer has a boiling point 130°C or higher and 250°C or lower.
As indicated earlier, the claimed “water-soluble solvent” bears no patentable weight in this claimed invention of a composite semipermeable membrane because it is considered to be related to a process by which the porous layer is prepared. Further limitations directed toward the properties of such a solvent also has no patentable significance on the structure of the claimed composite semipermeable membrane. Thus, the instant limitation that the boiling point of the water-soluble solvent is 130°C or higher and 250°C or lower bears no patentable significance on the claimed composite semipermeable membrane.
Regarding Claim 4, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 3. ECHIZEN further discloses the use of dimethylformamide as a solvent to dissolve a polymer for forming the porous layer (i.e., the water-soluble solvent contains one or more compounds selected from among dimethylformamide…; p0042). As further evidenced by LI et al., polyvinylidene fluoride is soluble in polar solvents such as dimethylformamide (§2, par. 1, pg. 7696).
Furthermore, as indicated earlier, the claimed “water-soluble solvent” bears no patentable weight in this claimed invention of a composite semipermeable membrane because it is considered to be related to a process by which the porous layer is prepared. Further limitations directed toward the identity of such a solvent also has no patentable significance on the structure of the claimed composite semipermeable membrane. Thus, the instant limitation that the water-soluble solvent contains one or more compounds selected from the claimed list bears no patentable significance on the claimed composite semipermeable membrane.
 Regarding Claim 5, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses polyvinylidene fluoride (i.e., wherein the polymer is one or more compounds selected from the group consisting of polyvinylidene fluoride…; p0030).
Regarding Claim 11, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses the composite semipermeable membrane is a flat membrane (i.e., the composite semipermeable membrane is a flat membrane; p0016). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1), as applied to Claim 1 above, and further in view of FURUNO et al. (JP 2001252540 A, machine translation referenced herein).
Regarding Claims 6 and 7, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN is deficient in disclosing a porosity of the porous layer before applying a pressure is 35% or more and 70% or less (Claim 6) or that a porosity of the porous layer after applying a pressure is 30% or more and 60% or less (Claim 7).
FURUNO discloses a reverse osmosis composite membrane comprising a base material, a support membrane, and a separation functional layer (p0025). The support membrane is further disclosed to have a porosity “Ds” value range of 40-90% (Ds: p0023; p0033-0034), which overlaps with the claimed range of 35% or more and 70% or less. FURUNO discloses that such a porosity is a result-effective variable that can be optimized, i.e., too low of a porosity and the permeation resistance is too high (p0033), and, conversely, too high of a porosity and the support membrane strength is too low (p0034). Thus, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to control the porosity of the porous layer to the claimed 30% or more and 70% or less range as made obvious by FURUNO so that the porous layer of the composite semipermeable membrane made obvious by ECHIZEN would have an optimal porosity to provide sufficient strength and permeability to the membrane.
Modified ECHIZEN is deficient in explicitly disclosing these porosity ranges “before applying a pressure” or “after applying a pressure” as claimed. However, one of ordinary skill in the art would expect that under compression, the porous layer porosity is expected to decrease due to the collapsing of compressible pores; thus, the disclosed porosity range by FURUNO would be expected to be lower under pressure (i.e., less than 40-90%), which would overlap with the claimed range of 30% or more and 60% or less and thus, establishes a case of prima facie obviousness (MPEP 2144.05).
Furthermore, the limitations “before applying a pressure” and “after applying a pressure” are considered product-by-process limitations. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitations, the manner by which the porosity is measured is considered to be product-by-process language because it describes method conditions by which a property of the porous layer is characterized, i.e., “before applying a pressure” and “after applying a pressure”. Additionally, these limitations are not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment or means by which the product is characterized. Thorpe supra.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405).
Regarding Claim 8, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses the polymer is polyvinylidene fluoride (p0030). ECHIZEN is deficient in explicitly disclosing that a crystallinity of the polymer is 10% or more and 80% or less.
However, polyvinylidene fluoride (PVDF) is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). The degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this directly reads on the claimed range of a crystallinity of the polymer is 10% or more and 80% or less.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1), as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144).
Regarding Claim 9, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses the polymer is polyvinylidene fluoride (p0030). ECHIZEN is deficient in explicitly disclosing a weight average molecular weight of the polymer is 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polyvinylidene fluoride widely available. Thus, absent showings of criticality or unexpected results, such a claimed polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144), LIU et al. (Membranes, 2013, 3, pg. 389-405), and SMITH et al. (US PGPub 2005/0137371 A1).
Regarding Claim 10, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses the polymer is polyvinylidene fluoride (p0030). ECHIZEN is deficient in disclosing a weight average molecular weight of the polymer is 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polyvinylidene fluoride widely available. Thus, absent showings of criticality or unexpected results, such a claimed polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
	ECHIZEN is deficient in explicitly disclosing that a crystallinity of the polymer is 30% or more and 50% or less.
However, polyvinylidene fluoride (PVDF) is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). The degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the polymer is 30% or more and 50% or less. Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Response to Arguments
Applicant’s amendments and arguments filed 11 May 2022 have been fully considered and are persuasive.
The rejections of Claims 1, 3-7, and 11 under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2019098330A) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702); Claim(s) 8 under 35 U.S.C. 103 as being unpatentable over FURUNO with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405); Claim(s) 9 under 35 U.S.C. 103 as obvious over FURUNO with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144); and Claim(s) 10 under 35 U.S.C. 103 as obvious over FURUNO with evidentiary support from SIGMA-ALDRICH, LIU, and SMITH et al. (US PGPub 2005/0137371 A1) have been withdrawn. 
Specifically, FURUNO disclosed that the porous support layer includes elements 41 and 42, each comprising a different polymer; however, amended Claim 1 has required that the porous layer consist substantially of only a fluoropolymer or an imide group-containing polymer. For this reason, it is considered that the FURUNO prior art teaches away from the claimed invention.
However, upon further consideration and search, new grounds of rejection have been made for Claims 1, 3-5, and 11 under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702); Claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over ECHIZEN in view of FURUNO et al. (JP 2001252540 A); Claim 8 under 35 U.S.C. 103 as being unpatentable over ECHIZEN with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405); Claim 9 under 35 U.S.C. 103 as being unpatentable over ECHIZEN with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144); and Claim 10 under 35 U.S.C. 103 as being unpatentable over ECHIZEN with evidentiary support from LIU, SIGMA-ALDRICH, and SMITH et al. (US PGPub 2005/0137371 A1).
Please note the added 35 USC 112(b) rejections of Claims 1 and 3-11.
Please note the added 35 USC 112(d) rejection of Claim 5.
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777